Title: To Thomas Jefferson from Charles Lewis, 25 September 1801
From: Lewis, Charles
To: Jefferson, Thomas


Dear Sir,
Monteagle 25th. Sept. 1801
It has been my wish for some time past to place myself in a situation for reading. in my endeavours to do this, I have ever found a difficulty in not having that scholastic knowledge necessary, but having devoted some time past to that purpose, and feeling myself as to that, in some degree prepared to prosecute my end; another difficulty arises, the want of books, to remove which, I am induced from necessity, though with gratitude in full recollection of your past endeavours to promote my interest, which perhaps ought to forbid it, to request your favor in the loan of such as I cannot otherwise procure. The delicacy I feel in making this request, knowing the abuse to which borrowed books are some times exposed is great indeed, but should you be disposed to favor, and lend me such, or any part of the enclosed list, I promise particular care shall be taken of them whilst in my possession.
I have the honor to be Sir yr Obt. Servt.
Ch Lewis
